Citation Nr: 0719583	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  97-32 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease and spondylolisthesis of the 
lumbar spine (low back disability) prior to June 17, 2004.

2.  Entitlement to service connection for bilateral otitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from October 1974 to August 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1997 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), that granted service connection for low 
back disability and assigned an initial noncompensable 
evaluation, effective September 1, 1996, and denied service 
connection for otitis.

In a July 1998 rating decision, the RO increased the initial 
evaluation of the veteran's low back disability to 10 
percent, effective September 1, 1996.

When this matter was initially before the Board in October 
2003, it was remanded for further development.

In a February 2005 rating decision, the RO increased the 
evaluation of the veteran's low back disability to 20 
percent, effective June 17, 2004.

When this matter was again before the Board in December 2005, 
the Board denied entitlement to an rating in excess of 20 
percent prior to June 17, 2004, and remanded the claim 
concerning whether an evaluation in excess of 10 percent was 
warranted prior to that date, as well as his claim of service 
connection for bilateral otitis.


FINDINGS OF FACT

1.  Prior to June 17, 2004, considering the veteran's pain 
and corresponding functional impairment, his low back 
disability was manifested by moderate limitation of motion of 
the lumbar spine.

2.  Prior to June 17, 2004, the veteran's low back disability 
was not productive of listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

3.  Prior to June 17, 2004, the veteran's low back disability 
was manifested by no more than moderate intervertebral disc 
disease with recurring attacks.

4.  Prior to June 17, 2004, the veteran's low back disability 
was not manifested by forward flexion of the thoracolumbar 
spine limited to 30 degrees or less or by favorable ankylosis 
of the entire thoracolumbar spine.

5.  The veteran does not have unfavorable ankylosis of the 
entire thoracolumbar spine.

6.  The veteran's low back disability is not productive of 
incapacitating episodes averaging a total duration of at 
least four weeks annually.

7.  The veteran's low back disability is not productive of 
neurological impairment.  

8.  The veteran does not have a current diagnosis of 
bilateral otitis, to include residuals of bilateral otitis.


CONCLUSIONS OF LAW

1.  Prior to June 17, 2004, the criteria for an initial 20 
percent evaluation for low back disability have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243, 5285, 5286, 
5292, 5295 (2002, 2003, 2006).

2.  The criteria for service connection for bilateral otitis 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar spine disability 

Service medical records show treatment for low back pain and 
assessments of spondylolisthesis and degenerative joint 
disease.  Service medical records dated in October 1989 and 
May 1996 reflect that the veteran had spasms associated with 
his degenerative joint disease.  

A January 1998 VA neurology examination record notes the 
veteran's history of daily back pain and tightness with 
muscle spasm and intermittent flare-ups.  There was no 
appreciable radiation of pain into the legs apart from in the 
posterior thigh of the right side.  There were vague 
paresthesias in this location, but no involvement distally of 
the lower extremities.  

A January 1998 VA orthopedic examination report notes the 
veteran's history of intermittent low back pain, with no 
radiation, symptomatic at the time of the exam.  The record 
reports that the veteran stated that prolonged periods of 
weight-bearing caused increased pain.  The veteran walked 
with an unremarkable gait pattern.  No spasm was noted.  The 
veteran was able to flex 70 degrees, extend to 30 degrees 
with slight pain, bilateral bend to 35 degrees, and bilateral 
rotate to 35 degrees.  The veteran reported a feeling of 
tightness with each motion.  The examiner stated that he saw 
no evidence of weakened movement, excess fatigability, or 
incoordination.  The examiner noted the veteran's history of 
slight pain with extension and increased pain with use of the 
back, and opined that the veteran could have further 
limitation of functional ability during a flare up."  

A June 2004 VA examination report notes the veteran's history 
of a deep pain in the center of his back, with intermittent 
radiation to the left posterior thigh and calf.  The veteran 
reported that he had occasional numbness in the same region.  
He denied regular flare-ups or any incapacitating episodes.  
He also denied any loss of bladder or bowel control.  
Physical examination indicated that the veteran could flex to 
85 degrees, extend to 20 degrees, bilateral rotate to 40 
degrees, and bilateral flex to 20 degrees, with no additional 
limitation of motion from repetitive use.  There was a slight 
stair stepping noted at the distal aspect of the lumbar spine 
in the L5-S1 region.  There was tenderness to palpation at 
the left paraspinal region at L4 with muscle spasm.  Gait and 
posture were normal.  

During the pendency of this appeal, the rating criteria for 
intervertebral disc syndrome (IDS) were amended (effective 
September 23, 2002), and the rating criteria for evaluating 
general diseases and injuries of the spine were amended 
(effective September 26, 2003).  Because this claim was filed 
prior to the amendments, both the "old" and "new" rating 
formulas must be considered.    The new rating formula, 
however, may only be applied after the effective dates.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  

The "old" Diagnostic Code (DC) 5295 provides a 20 percent 
rating for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  The foregoing evidence indicates that an 
initial rating of 20 percent is warranted for the veteran's 
low back disability.  Although the 1998 VA orthopedic exam 
reported a negative finding as to spasm, two preexisting 
service medical records report findings of degenerative joint 
disease with spasm, as does the 2004 VA examination record.  
The fact that the 1998 VA examination did not reveal muscle 
spasm is not dispositive, and the Board finds that this 
evidence most nearly approximates a 20 percent initial rating 
under DCs 5292, 5295.  

A rating in excess of 20 percent is not warranted at any 
time, however.  The "old" rating criteria provide a rating 
in excess of 20 percent for ankylosis (DC 5286, 5289), severe 
limitation of motion of the lumbar spine (DC 5292), severe 
IDS with recurring attacks and little intermittent relief (DC 
5293), and severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (DC 
5295).  

The evidence of record does not indicate the veteran has 
severe limitation of motion of the lumbar spine.  The 
appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  The VA examination records indicate that the 
veteran has a significant range of motion with no to slight 
pain on motion and no additional limitation due to 
repetition, weakness, or incoordination.  Even with 
consideration of DeLuca and any functional limitation during 
a flare-up, the veteran's range of motion is too extensive to 
warrant a finding of "severe" limitation.  

The evidence of record also does not indicate that the 
veteran has ankylosis, severe IDS or severe lumbosacral 
strain.  There is no evidence of listing, positive 
Goldthwaite's sign, abnormal mobility, or marked limitation 
of forward bending, and the veteran has reported having 
intermittent radiation and has denied having regular flare-
ups.  There are no findings of ankylosis, severe lumbosacral 
strain, or severe IDS, and the evidence does not approximate 
such a characterization.  Additionally, the other rating 
criteria pertaining to the spine are not applicable.  
Consequently, a rating in excess of 20 percent is not 
warranted under the "old" criteria.  

The "new" criteria provide a rating in excess of 20 percent 
for ankylosis, forward flexion of the thoracolumbar spine to 
30 degrees, or less, or IDS with incapacitating episodes 
(period of acute signs and symptoms due to IDS that requires 
bed rest prescribed by a physician and treatment by a 
physician) having a total duration of at least 4 weeks during 
the past 12 months.  The other rating criteria also provide 
ratings in excess of 20 percent, but they are not applicable 
to this case.

The evidence of record does not include any medical 
certificates of doctor-prescribed bedrest, and the veteran 
has denied having incapacitating episodes.  See 2004 VA 
examination record.  Additionally, the veteran has 
consistently been able to flex in excess of 30 degrees, and 
the evidence contains no evidence of ankylosis.  
Consequently, a rating in excess of 20 percent is not 
warranted under the "new" criteria.  The Board notes that 
Note 1 to the "new" spinal rating criteria states that 
separate ratings may be assigned for associated objective 
neurologic abnormalities, such as bowel or bladder 
impairment.  A separate rating is not warranted, however, as 
the evidence does not indicate that the veteran has 
associated objective neurological abnormalities warranting a 
compensable rating.  

Finally, the Board concludes that the schedular criteria are 
not inadequate to evaluate the veteran's low back disability 
so as to warrant assignment of a higher evaluation prior to 
June 17, 2004, on an extraschedular basis as there is no 
showing that the disorder has resulted in marked interference 
with employment beyond that contemplated in the 20 percent 
rating.  There is also no indication the condition has 
necessitated frequent, let alone any periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Bilateral otitis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

A March 1989 service medical record reports the veteran's 
complaint of intermittent right ear pain, "all over aches," 
and sinus pain and congestion.  An examination of the ears 
revealed that they were within normal limits, and the veteran 
was assessed with viral syndrome.  A January 1990 service 
medical record reports the veteran's complaint of left ear 
pain for the previous 2.5 weeks.  The left tympanic membrane 
was dull with a decreased motility.  The right tympanic 
membrane was clear as were the nares and pharynx.  An October 
1991 record reflects the veteran's complaints of symptoms 
including bilateral ear fullness, chest pain, mucus, and 
fever.  The tympanic membranes were tense with erythema and 
no motility.  The veteran was diagnosed with probable 
bacterial sinusitis and bilateral serous otitis.  A 
subsequent record dating in December 1991 indicates that both 
ears were clear.  In April 1995, the veteran was assessed 
with questionable otosclerosis, based on a pattern of hearing 
loss.  

A January 1998 audiological VA examination record reports 
that the veteran had normal middle ear function in both ears, 
and the auricle, external canal, tympanic membrane, tympanum, 
and mastoid were all normal.  An "ear, nose, and throat" 
examination was also conducted in January 1998.  The record 
notes that both ear drums are normal, but, in the left ear, 
bone conduction was greater than air conduction and the Weber 
test was referred to the right ear.  The veteran was assessed 
with "some hearing loss in the left ear."

A June 2004 VA ear disease examination record reports that 
the auricle, external auditory canal, tympanic membrane, 
tympanum, and mastoid in each ear were normal, and there was 
no evidence of a middle or inner ear infection.  

Another VA ear disease examination was conducted in October 
2006.  The record notes that the auricle, external auditory 
canal, tympanic membrane, tympanomastoid in each ear were 
normal.  No ear disease was diagnosed.  

As stated above, one of the requirements for service 
connection is that there is evidence of a current disability.  
In this case, there is no evidence that the veteran has 
bilateral otitis or residuals of past bilateral otitis, as 
shown by the lack of a diagnosis and the findings of 
"normal" for the ear.  Consequently, service connection 
must be denied.  

Duty to notify and assist

In May 2004, the VA sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In July 2006, the VA sent another notice letter 
providing the notice required by 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The claims were readjudicated without 
taint from the prior decisions after each letter.  

The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
providing VA examinations.  In August 2006, the veteran 
submitted a "VCAA Notice Response" letter indicating that 
he had no other information or evidence to provide for this 
claim.   

The veteran's representative has claimed that the December 
2005 Board remand instructions for the claim for service 
connection for bilateral otitis have not been complied with, 
and that a remand for another examination is required under 
Stegall v. West, 11 Vet. App. 268 (1998).  See May 2007 
brief.  A remand is not required under Stegall v. West, where 
the Board's remand instructions were substantially complied 
with, however.  Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  In this case, pursuant to the December 2005 Board 
remand, the veteran was examined by an ear, nose, and throat 
physician in October 2006.  This physician determined that 
the veteran did not have a current ear disease; consequently, 
the questions outlined in the 2005 Board remand were not 
applicable.  Because there is no evidence of a current 
disability, there can be no prejudice from the examiner not 
specifically answering all the questions posed in the 2005 
Board remand.  Consequently, the Board finds that no 
prejudice results from deciding the claims at this time.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 20 percent rating for low back 
disability is granted, prior to June 17, 2004.

Service connection for bilateral otitis is denied.


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


